United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS       August 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 04-40594
                         Conference Calendar



JOHN WEBB,

                                     Plaintiff-Appellant,

versus

LARRY SETTLES; VERNETTE PORTER,

                                     Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 9:04-CV-21-JKG
                          --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     John Webb, Texas prisoner # 415339, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous.

He argues that the allegations contained in his complaint and the

evidence adduced at the Spears** hearing were sufficient to

establish a claim against Larry Settles for deliberate

indifference to medical needs.    Webb does not challenge the

dismissal of his claims against Vernette Porter and has thus


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                             No. 04-40594
                                  -2-

abandoned any challenge related to the dismissal of those claims.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Webb contends that Settles was not aggressive enough in

treating his ankle injury.    His disagreement with Settles’s

treatment of his injury is insufficient to state a constitutional

claim.   See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).

     Webb’s appeal is without arguable merit and is therefore

DISMISSED as frivolous.    See 5TH CIR. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).       The district court’s

dismissal of his complaint as frivolous and the dismissal of this

appeal each count as a “strike” for purposes of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   If Webb accumulates three “strikes” under 28 U.S.C.

§ 1915(g), he will not be able to proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.